DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/04/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 103 rejections of claims 38 and 40-58 over Rossi, Agri-Flavors, and Georgilopoulos et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 38 and 40-58
Withdrawn claims: None
Previously cancelled claims: 1-37 and 39
Newly cancelled claims: 40-52, 57 and 58
Amended claims: 38
New claims: None
Claims currently under consideration: 38 and 53-56
Currently rejected claims: None
Allowed claims: 38 and 53-56

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims as presently amended to require eight organic compounds in relatively narrow ranges are considered novel over the prior art. Though the method and the mixture of compounds was previously determined to be obvious in light of the compounds being known as flavoring components, Applicant’s assertion that this particular combination of compounds produced an unexpected result when applied to creep feed (Applicant’s Remarks, p. 5, ¶3 – p. 6, ¶3; Crespo prima facie determination of obviousness (MPEP 716.02), particularly because of the number of components required and the narrow ranges at which they are required. There would be virtually no predictability in how such a combination of compounds would be perceived/preferred among animals to which the creep feed was fed and how the use of the feed would improve homogeneity of animal weights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793